In re White, James T. Jr.; — Plaintiff; Applying for Motion to Enforce this Court’s order dated March 27,1997; to the Court of Appeal, First Circuit, Nos. KA91 0868, KW91 0066; Parish of St. Mary 16th Judicial District Court Div. “E” No. 129,-604.
Writ granted. The district court is ordered to comply with this Court’s earlier order, see State ex rel. White v. State, 95-1763 (La.3/27/97), 692 So.2d 379, within thirty days. The district court is further ordered to provide this Court with proof of compliance.
JOHNSON, J., not on panel.